Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-10 are directed toward a system (i.e. machine), claims 11-19 are directed toward a method (i.e. a process) and claims 20 is directed toward a computer-readable media (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 11, and 20 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A system for automatically evaluating a level of mobility of a patient, the system comprising: a patient support system comprising at least one load sensor; at least one processor in communication with the at least one load sensor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: record load sensor data from the patient support system for a length of time for each of a plurality of patients; determine a level of mobility of each of the plurality of patients during the length of time based on observations of patient movements; train a machine-learning algorithm with the load sensor data and corresponding level of mobility of each patient to identify patterns of load sensor data indicative of particular levels of mobility; and output a mobility model operable to determine a level of a mobility of a patient based on load sensor data”.
The limitations of record load sensor data from the patient support system for a length of time for each of a plurality of patients; determine a level of mobility of each of the plurality of patients during the length of time based on observations of patient movements; and output a mobility model operable to determine a level of a mobility of a patient based on load sensor data, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of record, determine, and output, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 11 recites: “A method of automatically evaluating a level of mobility of a patient, the method comprising: recording load data received from load sensors embedded in a patient support system; analyzing the load data at a computing system using a mobility model; and outputting a level of mobility for the patient”.
The limitations of recording load data received from load sensors embedded in a patient support system; analyzing the load data at a computing system using a mobility model; and outputting a level of mobility for the patient, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of record, analyze, and output, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Additionally, claim 20 recites: “One or more computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the one or more computing devices to: generate a mobility model, including to: record over a period of time with a video camera, video images of each of a plurality of patients on patient support systems; record over the period of time with load boards embedded in the patient support systems, load data for each of the plurality of patients; analyze the load data and video images with a patient movement analyzer to determine patterns of movement of each patient; assign a mobility score to each pattern of movement based on a caregiver evaluating the video images corresponding to the pattern of movement with a mobility test; and train a supervised machine-learning algorithm with the load sensor data and corresponding mobility scores to output a mobility model; evaluate an individual's level of mobility, including to record load sensor data for an individual patient from one or more load boards embedded in a patient support system of the individual patient; and analyze the load sensor data with the mobility model, including to: evaluate the individual's fall risk by analyzing the individual patient's mobility level with other factors of a fall risk assessment, wherein the other factors are determined by one or more of receiving input from a caregiver, accessing information from the patient's EMR, and receiving data from a patient monitoring device; record the individual patient's mobility score and fall risk level in the patient's EMR; and if the patient's mobility score or falls risk level exceed a predetermined threshold, issue an alert to a hospital information system”.
The limitations of generate a mobility model, including to: record over a period of time with a video camera, video images of each of a plurality of patients on patient support systems; record over the period of time with load boards embedded in the patient support systems, load data for each of the plurality of patients; analyze the load data and video images with a patient movement analyzer to determine patterns of movement of each patient; assign a mobility score to each pattern of movement based on a caregiver evaluating the video images corresponding to the pattern of movement with a mobility test; evaluate an individual's level of mobility, including to record load sensor data for an individual patient from one or more load boards embedded in a patient support system of the individual patient; and analyze the load sensor data with the mobility model, including to: evaluate the individual's fall risk by analyzing the individual patient's mobility level with other factors of a fall risk assessment, wherein the other factors are determined by one or more of receiving input from a caregiver, accessing information from the patient's EMR, and receiving data from a patient monitoring device; record the individual patient's mobility score and fall risk level in the patient's EMR; and if the patient's mobility score or falls risk level exceed a predetermined threshold, issue an alert to a hospital information system, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of generate, record, analyze, assign, evaluate, and issue an alert, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-10 and12-19 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 20. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “patient support system”, “processor”, “computer-readable media”, “computing devices”, “camera”, “video”, and “hospital information system”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, [0014]-[0015], and [0023], of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “train a machine-learning algorithm with the load sensor data and corresponding level of mobility of each patient to identify patterns of load sensor data indicative of particular levels of mobility” and “train a supervised machine-learning algorithm with the load sensor data and corresponding mobility scores to output a mobility model”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h) and MPEP 2106.05(g).
Additionally, dependent claims 2-10 and 12-19 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 11, and 20, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-10 and 12-19 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 11, and 20, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winfree et al. (US 20160058326 A1), hereinafter Winfree.
Regarding claim 11 Winfree teaches a method of automatically evaluating a level of mobility of a patient, the method comprising: recording load data received from load sensors embedded in a patient support system; analyzing the load data at a computing system using a mobility model; and outputting a level of mobility for the patient (Winfree, [0018], [0032]-[0034]).
Regarding claim 16 Winfree teaches recording the mobility score to an EMR of the patient (Winfree, [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 7-9, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Winfree in view of Bunn et al. (US 20100049095 A1), hereinafter Bunn, and Tran (US 20130211291 A1).
Regarding claim(s) Winfree teaches a system for automatically evaluating a level of mobility of a patient, the system comprising: a patient support system comprising at least one load sensor (Winfree, Abstract, [0006]-[0007] and [0021]-[0027]); at least one processor in communication with the at least one load sensor (Winfree, [0006]-[0007] and [0027]-[0028]); and memory encoding instructions which, when executed by the at least one processor (Winfree, [0027] and [0030]), cause the at least one processor to: determine a level of mobility of each of the plurality of patients during the length of time based on observations of patient movements (Winfree, [0006]-[0007], [0018], and [0029]-[0034]). Winfree does not teach record load sensor data from the patient support system for a length of time for each of a plurality of patients; and output a mobility model operable to determine a level of a mobility of a patient based on load sensor data. However, Bunn teaches record load sensor data from the patient support system for a length of time for each of a plurality of patients (Bunn, [0006], [0029], [0031], and [0061]); and output a mobility model operable to determine a level of a mobility of a patient based on load sensor data (Bunn, FIG. 10, [0040], [0041], and [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree to incorporate the teachings of Bunn and account for a system for automatically evaluating a level of mobility of a patient, the system comprising: a patient support system comprising at least one load sensor; at least one processor in communication with the at least one load sensor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: record load sensor data from the patient support system for a length of time for each of a plurality of patients; determine a level of mobility of each of the plurality of patients during the length of time based on observations of patient movements; and output a mobility model operable to determine a level of a mobility of a patient based on load sensor data. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]).  Winfree and Bunn do not teach train a machine-learning algorithm with the load sensor data and corresponding level of mobility of each patient to identify patterns of load sensor data indicative of particular levels of mobility. However, train a machine-learning algorithm with the load sensor data and corresponding level of mobility of each patient to identify patterns of load sensor data indicative of particular levels of mobility (Tran, [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Bunn to incorporate the teachings of Tran and account for a system for automatically evaluating a level of mobility of a patient, the system comprising: a patient support system comprising at least one load sensor; at least one processor in communication with the at least one load sensor; and memory encoding instructions which, when executed by the at least one processor, cause the at least one processor to: record load sensor data from the patient support system for a length of time for each of a plurality of patients; determine a level of mobility of each of the plurality of patients during the length of time based on observations of patient movements; train a machine-learning algorithm with the load sensor data and corresponding level of mobility of each patient to identify patterns of load sensor data indicative of particular levels of mobility; and output a mobility model operable to determine a level of a mobility of a patient based on load sensor data. Doing so would provide improvements in living condition and advances in health care have resulted in a marked prolongation of life expectancy for elderly and disabled population (Tran, [0003]).
Regarding claim 2 Winfree further teaches the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: record load sensor data from an individual patient on an individual patient support system; analyze the load sensor data using the mobility model; and output a level of mobility for the individual patient (Winfree, [0006]-[0007], [0018], and [0032]).
Regarding claim 4 Winfree and Tran do not teach a camera configured to capture images of the patient on the patient support system during the length of time, wherein observations of patient movements are performed by reviewing the images captured by the camera. However, Bunn teaches a camera configured to capture images of the patient on the patient support system during the length of time, wherein observations of patient movements are performed by reviewing the images captured by the camera (Bunn, [0027]-[0029] and [0031]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Tran to incorporate the teachings of Bunn and account for a camera configured to capture images of the patient on the patient support system during the length of time, wherein observations of patient movements are performed by reviewing the images captured by the camera. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]).
Regarding claim 6 Winfree and Bunn do not teach the machine-learning algorithm is a supervised machine- learning algorithm. However, Tran teaches the machine-learning algorithm is a supervised machine- learning algorithm (Tran, [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Bunn to incorporate the teachings of Tran and account for the machine-learning algorithm is a supervised machine- learning algorithm. Doing so would provide improvements in living condition and advances in health care have resulted in a marked prolongation of life expectancy for elderly and disabled population (Tran, [0003]).
Regarding claim 7 Winfree and Tran do not teach the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: evaluate a risk of falls for an individual patient by: analyzing the level of mobility of the individual patient in combination with additional data to determine a falls risk level; and record the falls risk level for the individual patient. However, Bunn teaches the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: evaluate a risk of falls for an individual patient by: analyzing the level of mobility of the individual patient in combination with additional data to determine a falls risk level; and record the falls risk level for the individual patient (Bunn, [0045] and [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Tran to incorporate the teachings of Bunn and account for the memory encodes further instructions which, when executed by the at least one processor, cause the at least one processor to: evaluate a risk of falls for an individual patient by: analyzing the level of mobility of the individual patient in combination with additional data to determine a falls risk level; and record the falls risk level for the individual patient. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]).
Regarding claim 8 Winfree and Tran do not teach if the falls risk level exceeds a threshold, an alert is issued to a hospital information system. However, Bunn teaches if the falls risk level exceeds a threshold, an alert is issued to a hospital information system (Bunn, [0028]-[0035] and [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Tran to incorporate the teachings of Bunn and account for if the falls risk level exceeds a threshold, an alert is issued to a hospital information system. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]).
Regarding claim 9 Winfree and Tran do not teach an infrared sensor configured to detect movement of the patient and activate a camera. However, Bunn teaches an infrared sensor configured to detect movement of the patient and activate a camera (Bunn, [0027]-[0029] and [0031]-[0033]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Tran to incorporate the teachings of Bunn and account for an infrared sensor configured to detect movement of the patient and activate a camera. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]).
Regarding claim 12 Winfree teaches the mobility model is generated by: observing movements of a plurality of patients for a length of time, each patient being on a patient support system; determining mobility scores for each of the plurality of patients based on the observed movements; recording load data from each patient support system for the length of time; correlating observed movements and mobility scores with patterns of load data (Winfree, [0006]-[0007], [0018], and [0032]). Winfree does not teach and training a machine-learning algorithm with the load data and corresponding mobility scores to identify patterns of load sensor data indicative of patient movements corresponding to mobility scores. However, Tran teaches and training a machine-learning algorithm with the load data and corresponding mobility scores to identify patterns of load sensor data indicative of patient movements corresponding to mobility scores (Tran, [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Bunn to incorporate the teachings of Tran and account for the mobility model is generated by: observing movements of a plurality of patients for a length of time, each patient being on a patient support system; determining mobility scores for each of the plurality of patients based on the observed movements; recording load data from each patient support system for the length of time; correlating observed movements and mobility scores with patterns of load data; and training a machine-learning algorithm with the load data and corresponding mobility scores to identify patterns of load sensor data indicative of patient movements corresponding to mobility scores . Doing so would provide improvements in living condition and advances in health care have resulted in a marked prolongation of life expectancy for elderly and disabled population (Tran, [0003]).
Regarding claim 13 Winfree and Tran do not teach analyzing the level of mobility in combination with additional patient data to determine a fall risk level for the patient. However, Bunn teaches analyzing the level of mobility in combination with additional patient data to determine a fall risk level for the patient (Bunn, [0028]-[0035] and [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Tran to incorporate the teachings of Bunn and account for analyzing the level of mobility in combination with additional patient data to determine a fall risk level for the patient. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]).
Regarding claim 14 Winfree further teaches the additional patient data is automatically retrieved from the patient's EMR (Winfree, [0035]).
Regarding claim 15 Winfree further teaches the additional patient data is received at a computing device from inputs provided by a caregiver (Winfree, [0015]-[0020]).  
Regarding claim 19 Winfree and Tran do not teach issuing an alert when the falls risk is high. However, Bunn teaches issuing an alert when the falls risk is high (Bunn, [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Tran to incorporate the teachings of Bunn and account for issuing an alert when the falls risk is high. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]).
Regarding claim 20 Winfree teaches one or more computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the one or more computing devices to: generate a mobility model (Winfree, [0006]-[0007], [0018], and [0032]), including to: record over the period of time with load boards embedded in the patient support systems, load data for each of the plurality of patients (Winfree, [0018], [0032]-[0034]); analyze the load data and video images with a patient movement analyzer to determine patterns of movement of each patient (Winfree, [0006]-[0007], [0018], and [0032]); evaluate an individual's level of mobility, including to record load sensor data for an individual patient from one or more load boards embedded in a patient support system of the individual patient (Winfree, [0018], [0032]-[0034]); and analyze the load sensor data with the mobility model (Winfree, [0018], [0032]-[0034]). Winfree does not teach record over a period of time with a video camera, video images of each of a plurality of patients on patient support systems (Bunn, [0027]-[0029] and [0031]-[0033]); assign a mobility score to each pattern of movement based on a caregiver evaluating the video images corresponding to the pattern of movement with a mobility test (Bunn, [0031], [0041]-[0042], [0060], and [071]); evaluate the individual's fall risk by analyzing the individual patient's mobility level with other factors of a fall risk assessment, wherein the other factors are determined by one or more of receiving input from a caregiver, accessing information from the patient's EMR, and receiving data from a patient monitoring device (Bunn, [0028]-[0035] and [0068]-[0069]); record the individual patient's mobility score and fall risk level in the patient's EMR (Bunn, [0028]-[0035] and [0068]-[0069]); and if the patient's mobility score or falls risk level exceed a predetermined threshold, issue an alert to a hospital information system (Bunn, [0028]-[0035], [0039], and [0068]-[0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree to incorporate the teachings of Bunn and account for one or more computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the one or more computing devices to: generate a mobility model, including to: record over a period of time with a video camera, video images of each of a plurality of patients on patient support systems; record over the period of time with load boards embedded in the patient support systems, load data for each of the plurality of patients; analyze the load data and video images with a patient movement analyzer to determine patterns of movement of each patient; assign a mobility score to each pattern of movement based on a caregiver evaluating the video images corresponding to the pattern of movement with a mobility test; evaluate an individual's level of mobility, including to record load sensor data for an individual patient from one or more load boards embedded in a patient support system of the individual patient; and analyze the load sensor data with the mobility model, including to: evaluate the individual's fall risk by analyzing the individual patient's mobility level with other factors of a fall risk assessment, wherein the other factors are determined by one or more of receiving input from a caregiver, accessing information from the patient's EMR, and receiving data from a patient monitoring device; record the individual patient's mobility score and fall risk level in the patient's EMR; and if the patient's mobility score or falls risk level exceed a predetermined threshold, issue an alert to a hospital information system. Doing so would provide a system, method and apparatus in which the above disadvantages are obviated or mitigated (Bunn, [0010]). Winfree and Bunn do not teach and train a supervised machine-learning algorithm with the load sensor data and corresponding mobility scores to output a mobility model. However, Tran teaches and train a supervised machine-learning algorithm with the load sensor data and corresponding mobility scores to output a mobility model (Tran, [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree and Bunn to incorporate the teachings of Tran and account for one or more computer-readable media having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the one or more computing devices to: generate a mobility model, including to: record over a period of time with a video camera, video images of each of a plurality of patients on patient support systems; record over the period of time with load boards embedded in the patient support systems, load data for each of the plurality of patients; analyze the load data and video images with a patient movement analyzer to determine patterns of movement of each patient; assign a mobility score to each pattern of movement based on a caregiver evaluating the video images corresponding to the pattern of movement with a mobility test; and train a supervised machine-learning algorithm with the load sensor data and corresponding mobility scores to output a mobility model; evaluate an individual's level of mobility, including to record load sensor data for an individual patient from one or more load boards embedded in a patient support system of the individual patient; and analyze the load sensor data with the mobility model, including to: evaluate the individual's fall risk by analyzing the individual patient's mobility level with other factors of a fall risk assessment, wherein the other factors are determined by one or more of receiving input from a caregiver, accessing information from the patient's EMR, and receiving data from a patient monitoring device; record the individual patient's mobility score and fall risk level in the patient's EMR; and if the patient's mobility score or falls risk level exceed a predetermined threshold, issue an alert to a hospital information system. Doing so would provide improvements in living condition and advances in health care have resulted in a marked prolongation of life expectancy for elderly and disabled population (Tran, [0003]).

Claim(s) 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Winfree, Bunn, and Tran, in view of Andrienko (US 20120137436 A1).
Regarding claim 3 Winfree, Bunn, and Tran do not teach the patient support system is a bed having at least two load beams embedded therein. However, Andrienko teaches the patient support system is a bed having at least two load beams embedded therein (Andrienko, Abstract, [0007]-[0013]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree, Bunn, and Tran to incorporate the teachings of Andrienko and account for the patient support system is a bed having at least two load beams embedded therein. Doing so would restrict access to or modify one or more of the electronically-controllable features based on the biometric data (Andrienko, Abstract).
Regarding claim 10 Winfree, Bunn, and Tran do not teach one or more location monitoring devices configured to track locations of caregivers. However, Andrienko teaches one or more location monitoring devices configured to track locations of caregivers (Andrienko, [0024]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree, Bunn, and Tran to incorporate the teachings of Andrienko and account for one or more location monitoring devices configured to track locations of caregivers. Doing so would restrict access to or modify one or more of the electronically-controllable features based on the biometric data (Andrienko, Abstract).

Claim(s) 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Winfree, Bunn, and Tran, in view of Derenne et al. (US 20180068179 A1), hereinafter Derenne.
Regarding claim 5 Winfree, Bunn, and Tran do not teach the length of time is at least 10 seconds. However, Derenne teaches the length of time is at least 10 seconds (Derenne, [0241] and [0312]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree, Bunn, and Tran to incorporate the teachings of Derenne and account for the length of time is at least 10 seconds. Doing so would provide systems and methods utilizing video cameras for monitoring patients, caregivers, equipment, and other items within a room in a caregiver setting, such as a hospital, nursing home, treatment center, or the like (Derenne, [0002]).
Regarding claim 18 Winfree, Bunn, and Tran do not teach the fall risk level is determined using the Hendrich II Fall Risk Model. However, Derenne teaches the fall risk level is determined using the Hendrich II Fall Risk Model (Derenne, [0198]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree, Bunn, and Tran to incorporate the teachings of Derenne and account for the fall risk level is determined using the Hendrich II Fall Risk Model. Doing so would provide systems and methods utilizing video cameras for monitoring patients, caregivers, equipment, and other items within a room in a caregiver setting, such as a hospital, nursing home, treatment center, or the like (Derenne, [0002]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Winfree, in view of Andrienko (US 20120137436 A1).
Regarding claim 17 Winfree does not teach the mobility score is based on the Get Up and Go Test. However, Andrienko teaches the mobility score is based on the Get Up and Go Test (Andrienko, [0074]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Winfree to incorporate the teachings of Andrienko and account for the mobility score is based on the Get Up and Go Test. Doing so would restrict access to or modify one or more of the electronically-controllable features based on the biometric data (Andrienko, Abstract).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686